

SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (the “Agreement”) is dated as of July 19,
2019 and is between Amit Bhargava (the “Employee”) and Masco Corporation, (a
Delaware corporation) with a business address of 17450 College Parkway, Livonia,
MI 48152 (the “Company”).
WHEREAS, Employee has been the Vice President of Strategy and Corporate
Development of the Company;
WHEREAS, Employee has established close business relationships with executives
and other employees of the Company, including the Company’s corporate
development and strategic functions;
WHEREAS, Employee has gained detailed knowledge of the Company’s operations,
processes, finances, products, services and information, computer, business and
legal strategies;
WHEREAS, Employee’s position was eliminated and his employment with the Company
will terminate effective July 19, 2019;
WHEREAS, Employee has been given the opportunity to review this Agreement, and
has been advised to consult with an attorney regarding the terms of this
Agreement; and
WHEREAS, Employee and the Company, without any admission of liability, desire to
settle with finality, compromise, dispose of, and release any claims and demands
of Employee which have been or could be asserted, whether arising out of
Employee’s employment by or termination from the Company or otherwise;
NOW THEREFORE, in exchange for the consideration and mutual promises identified
below (the adequacy and sufficiency of which being duly acknowledged), Employee
and the Company agree as follows:
1.Termination of Employment and Separation Benefits. Effective July 19, 2019
(“Termination Date”), Employee’s employment with the Company shall be terminated
and in exchange for the covenants hereunder and Employee’s compliance therewith,
Employee shall be entitled to the payments and benefits described in Sections
1(a)-(c) below.
(a)     The Company agrees to pay Employee (i) a total of $1,130,000 in 52 equal
bi-weekly installments commencing on August 15, 2019 and continuing at two-week
intervals thereafter; and (ii) the sum of $27,800 as reimbursement for 18 months
of health care coverage, in 36 equal bi-weekly installments commencing on August
15, 2019 and continuing at two-week intervals thereafter. Notwithstanding the
foregoing, if the expiration of the revocation period under Paragraph 13 occurs
after August 15, 2019, then retroactive payments (with no provision for
interest) in respect of all bi-weekly payments that would otherwise have been
made on and after August 15, 2019 through the expiration of the revocation
period shall be made to Employee in conjunction with the next bi-weekly payment
due to him thereafter.






296073
1



--------------------------------------------------------------------------------




(b)As of the Termination Date, Employee holds stock options and restricted stock
awards under the 2014 Masco Corporation Long-Term Stock Incentive Plan (the
“Plan”) that are outstanding and unvested (together, the “Outstanding Awards”).
To the extent the following is inconsistent with the award agreements evidencing
the Outstanding Awards, Employee and Masco agree (i) that the vested portion of
each option award will be exercisable for 90 days after the Termination Date,
and the unvested portion of all option awards shall be forfeited to the Company
on the Termination Date; and (ii) the award agreements for all unvested
restricted stock awards shall be amended to reflect that, as of the Termination
Date, all vesting-related restrictions on unvested shares will continue to lapse
as if Employee had continued his employment with the Company through each of the
remaining vesting dates applicable to such unvested restricted stock award,
subject to Employee’s continued compliance with his obligations under the
Agreement, including Section 4, below.
(c)    Employee shall be paid for any accrued but unused vacation time as of the
Termination Date.
(d) Employee recognizes that the consideration to be provided pursuant to
Paragraphs 1(a), 1(b) and 1(c) is in each case stated as or describes a gross
amount or value before applicable payroll tax withholding and is in excess of
any earned wages or benefits due and owing Employee by virtue of his employment
with the Company or otherwise.
(e)    Other than benefits accrued under the Company’s benefit plans through the
Termination Date, Employee shall not receive any other compensation from the
Company nor shall he participate in or receive benefits under any of the
Company’s employee fringe benefit programs or receive any other fringe benefits
from the Company (including without limitation health, disability, life
insurance, retirement, pension and profit sharing benefits).
(f)     In the case of Employee’s death, to the extent then not paid to
Employee, the payments under Paragraphs 1(a) and 1(c) shall be made to
Employee’s estate. Survivor rights with respect to the stock described in
Paragraph 1(b) shall be as determined under applicable beneficiary and other
provisions embodied in the Plan and Outstanding Awards.


2. Cooperation & Disclosure of Known Claims. Employee agrees to cooperate with
the Company or any of the Released Parties (as hereinafter defined) regarding
any information or the giving of any testimony in any threatened, pending or
future legal action (e.g., any judicial, administrative, or alternative dispute
resolution proceeding). Employee agrees, except as otherwise required or
prohibited by law, not to voluntarily provide any information to any person or
entity about the business, products, or employees of the Released Parties.
Employee further agrees that if approached informally or subpoenaed by any
person, company, attorney or agent for any party or witness at any time in any
matter, currently litigated or otherwise in dispute, involving any of the
Released Parties, their employees, products or business, Employee will give
immediate notice to Company of such formal or informal contact. Such immediate
notice shall be by overnight mail and directed to the attention of the Vice
President, General Counsel and Secretary (“General Counsel”) of Masco
Corporation, 17450 College Parkway, Livonia, MI 48152. In any event, Employee
represents and warrants that he has disclosed to the Company any and all facts
within his knowledge concerning any actual or potential claim against the
Company, including but not limited to any and all claims arising out of federal,
state or local law, or any claim resulting in or from a loss, theft or fraud
against the Company. Notwithstanding the foregoing, Employee has the right under
federal law to certain protections for cooperating with or reporting legal
violations to


296073
2



--------------------------------------------------------------------------------




the Securities and Exchange Commission (the “SEC”) and/or its Office of the
Whistleblower, as well as certain other governmental entities and
self-regulatory organizations. As such, nothing in this Agreement or otherwise
prohibits or limits Employee from disclosing this Agreement to, or from
cooperating with or reporting violations to or initiating communications with,
the SEC or any other such governmental entity or self-regulatory organization,
and Employee may do so without notifying the Company. The Company may not
retaliate against Employee for any of these activities, and nothing in this
Agreement or otherwise requires Employee to waive any monetary award or other
payment that Employee might become entitled to from the SEC or any other
governmental entity or self-regulatory organization.
        
3. Disclosure of Information. Employee acknowledges and agrees to comply with
the Proprietary Confidential Information and Invention Assignment Agreement (the
“Proprietary Agreement”). That Proprietary Agreement, a copy of which has been
provided to Employee, shall continue in full force and effect. By executing this
Agreement, Employee certifies that all confidential, proprietary or trade secret
information has been returned as required by Paragraph 2 of the Proprietary
Agreement.


4. Non-Competition. In consideration for the amounts payable to Employee under
this Agreement, Employee reaffirms his restrictive covenants obligations under
the Outstanding Awards and any other agreement containing similar restrictive
covenants and further agrees that the period during which he may not engage in
any Business Activities in a Prohibited Capacity (each as defined in the
Outstanding Awards) or similar competitive activity (as described under any
other agreement) shall be extended (but not shortened, if longer) to be the
three-year period following the Termination Date. Notwithstanding the foregoing,
Employee shall not be treated as engaging in Business Activities in a Prohibited
Capacity by virtue of Employee commencing employment with, or providing services
to, a private equity, financial investor, or advisor that owns, invests in,
operates, or advises a business that engages in any Business Activities that, if
engaged in by Employee, would be treated as Employee engaging in Business
Activities in a Prohibited Capacity, so long as Employee does not perform
services, directly or indirectly, for the entity that is engaged in such
Business Activities and that Employee does not reveal any confidential
information of the Company, in any capacity whatsoever, to such private equity,
financial investor, or advisor, its respective Subsidiaries, including any
business owned, invested in, operated or advised by the foregoing, or any of
their respective directors, officers, employees, advisors or other service
providers.
It is expressly understood and agreed that although Employee and the Company
consider the restrictions contained in the Outstanding Awards, as extended
above, to be reasonable for the purpose of preserving for the Company and its
affiliates their goodwill, trade secrets, proprietary rights and ongoing
business value, if a final judicial determination is made by a court having
jurisdiction that the time, territory, activities (i.e., type of employment or
line of business), or any other restriction contained in this paragraph is an
unenforceable restriction on the activities of Employee, the provisions of this
paragraph and the related provisions in the Outstanding Awards or any other
agreement containing similar restrictive covenant obligations shall not be
rendered void but shall be deemed amended to apply as to such maximum time,
territory and activities as such court may judicially determine or indicate to
be reasonable. Alternatively, if the court referred to above finds that any
restriction contained above is an unenforceable restriction on the activities of
Employee, and such restrictions cannot be amended so as to make it enforceable,
such finding shall not affect the enforceability of any of the other
restrictions contained in this Agreement.




296073
3



--------------------------------------------------------------------------------




5. Remedies.


(a)    Employee acknowledges and agrees that the Company’s remedy at law for a
breach or threatened breach of any of the provisions of Paragraphs 3 or 4 of
this Agreement would be inadequate and, in recognition of this fact, in the
event of a breach by Employee of any of the provisions of Paragraphs 3 or 4 of
this Agreement, Employee agrees that, in addition to the Company’s other
remedies at law, at the Company’s option, all rights of Employee under this
Agreement, the Plan and the Outstanding Awards may be terminated, and the
Company shall be entitled without posting any bond to obtain, and Employee
agrees not to oppose (except to the extent that Employee maintains that Employee
did not, in fact, engage in any activity in breach of this Agreement) a request
for, equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available, relating to the conduct prohibited under either paragraphs 3
or 4 hereof. Employee acknowledges that the granting of a temporary injunction,
temporary restraining order or permanent injunction merely prohibiting the use
of Proprietary Information would not be an adequate remedy upon breach or
threatened breach hereof. Nothing herein contained shall be construed as
prohibiting the Company from pursuing, in addition, any other remedies available
to it for such (or any other) breach or threatened breach.
(b)In addition to the remedies set forth herein or available to the Company, if
Employee, in the Company’s good faith judgment, reasonably exercised, at any
time during the three-year period following the Termination Date, breaches any
obligation under this Agreement, the Plan or the Outstanding Awards, the Company
may immediately terminate any remaining payments and the provision of any other
benefits which might otherwise be required this Agreement, the Plans or the
Outstanding Awards otherwise due Employee and any restricted stock awards for
which the restrictions have not yet lapsed will be immediately forfeited. Upon
any breach, the Company may also recover from Employee any payments made under
Paragraphs 1(a) and/or 1(c) hereof, together with any proceeds from exercise of
any Options or sale of restricted stock for which restrictions have lapsed at
any time within two years following the Termination Date, in each case (cash and
stock) net of any state and federal income taxes paid by Employee; provided,
however, Employee will be paid or allowed to retain $1,000 of the amounts paid.
Any such termination or recovery by the Company shall not impair the validity or
enforceability of the release provision of this Agreement. The Company may also
recover all cost and expenses incurred in any efforts to enforce its rights
under this Agreement. The Company shall have the right to set off any amount
owed to Employee against any amount owed by Employee hereunder.
6. Return of Property. Employee agrees to return immediately all Company
property (and property of its affiliates) of whatsoever kind and character,
including, without limitation, keys, documents, computer software and hardware,
discs and media, and policy and procedures manuals.


















296073
4



--------------------------------------------------------------------------------




7. Notices. Any notice required or permitted to be given under this Agreement
shall be deemed properly given if in writing and delivered by hand and receipt
is acknowledged by the party to whom said notice shall be directed, or if mailed
by certified or registered mail, postage prepaid with return receipt requested,
or sent by express courier service, charges prepaid by shipper, to the addresses
of each party stated above and, in the case of notices to the Company, to the
attention of its General Counsel at Masco Corporation, 17450 College Parkway,
Livonia, MI 48152 (or to such other address as a party is directed pursuant to
written notice from the other party).


8. Assignment. This Agreement shall not be assignable by either party except by
the Company to any affiliate of the Company or to any successor in interest to
the Company’s business.


9. Entire Agreement. This instrument and the Plan, the Outstanding Awards,
Proprietary Agreement and the Dispute Resolution Policy (further referenced
below) contain the entire agreement of the parties relating to the subject of
employment and termination of Employee’s employment, supersede and replace in
their entirety any existing employment agreement or consulting agreement of
Employee and may not be waived, changed, modified, extended or discharged orally
but only by agreement in writing signed by the party against whom enforcement of
any such waiver, change, modification, extension or discharge is sought. The
waiver by the Company of a breach of any provision of this Agreement by Employee
shall not operate or be construed as a waiver of a breach of any other provision
or of any subsequent breach by Employee.
10. No Disparagement. Employee agrees not to criticize, disparage or otherwise
demean in any way the Company or its affiliates or its or their products,
services, technologies, strategies, officers, directors or employees. This
includes, but is not limited to, directly or indirectly providing disparaging
comments to the media or disseminating them electronically, such as via social
media or on any website or blog.
11. Release.


(a)    In consideration of the payments to be made and the agreements and
consideration provided by the Company hereunder Employee, on Employee’s own
behalf and on behalf of Employee’s heirs, executors, agents, successors and
assigns, releases and forever discharges the Company, its affiliates and their
respective directors, officers, agents, current and former employees,
successors, predecessors and assigns and any other person, firm, corporation or
legal entity in any way related to the Company or its affiliates (the “Released
Parties”), of and from all claims, demands, actions, causes of action, statutory
rights, duties, debts, sums of money, suits, reckonings, contracts, agreements,
controversies, promises, damages, obligations, responsibilities, liabilities and
accounts of whatsoever kind, nature or description, direct or indirect, in law
or in equity, in contract or in tort or otherwise, which Employee ever had or
which Employee now has or hereafter can, shall or may have, against any of the
Released Parties, for or by reason of any matter, cause, or thing whatsoever up
to the present time, whether known or unknown, suspected or unsuspected at the
present time, or which may be based upon pre-existing acts, claims or events
occurring at any time up to the date hereof which may result in future damages,
including without limitation all direct or indirect claims either for direct or
consequential damages of any kind whatsoever and rights or claims arising under
Title VII, any state civil-rights legislation, claims of disability
discrimination, claims relating to the termination of employment as referred to
herein, and claims of age discrimination under the Age Discrimination in
Employment Act of 1967, as amended (ADEA), against any of the Released Parties,
other than (a) claims arising under the express provisions of this Agreement,
(b) the right to receive benefits accrued through the end of


296073
5



--------------------------------------------------------------------------------




the employment period under the Company’s benefit plans and (c) claims arising
under any applicable worker’s compensation statute. It is the intention of the
parties that this general release by Employee will be construed as broadly as
possible. Nothing in this Agreement, however, prohibits or prevents Employee
from filing a charge with or participating, testifying or assisting in any
investigation, hearing, whistleblower action or other proceeding, which cannot
be waived, before any federal, state or local government agency (e.g., EEOC,
NLRB, SEC, etc.), nor does anything in this Agreement preclude, prohibit or
otherwise limit, in any way, Employee rights and abilities to contact,
communicate with, report matters to or otherwise participate in any
whistleblower program administered by any such agencies. However, to the maximum
extent permitted by law, Employee agrees that if such an administrative claim is
made, Employee shall not be entitled to recover any individual monetary relief
or other individual remedies (which, for the avoidance of doubt, excludes any
waiver by Employee of the right to receive SEC whistleblower awards).
(b)    Employee has: (i) the sole right, title, and interest to the claims
released under this Agreement, (ii) neither assigned or transferred, nor
purported to assign or transfer, to any person or entity, any claim released by
this Agreement, and (iii) neither assigned or transferred, nor purported to
assign or transfer, to any person or entity, the right to the monies, in whole
or in part, being paid pursuant to this Agreement.
(c)       Employee affirms that as of the date Employee signs this Agreement,
(i) Employee is not Medicare eligible (i.e., is not 65 years of age or older; is
not suffering from end-stage renal failure; has not received Social Security
Disability Insurance benefits for 24 months or longer, etc.) or (ii) if
eligible, Employee has no outstanding claims for Medicare benefits. 
Nonetheless, if the Centers for Medicare & Medicaid Services (the “CMS”) (this
term includes any related agency representing Medicare’s interests) determines
that Medicare has an interest in the payment to Employee under this Settlement
Agreement, Employee agrees to indemnify, defend and hold Employer harmless from
any action by the CMS relating to medical expenses of Employee.  Employee agrees
to reasonably cooperate with Employer upon request with respect to any claim the
CMS may make and for which Employee is required to indemnify Employer under this
paragraph.  Further, Employee agrees to waive any and all future actions against
Employer for any private cause of action for damages pursuant to 42 U.S.C. §
1395y(b)(3)(A).


12. Non-Disclosure. Other than to the extent required by applicable securities
laws, if and until such time as this Agreement becomes publicly disclosed by the
Company in its required securities filings or otherwise, Employee shall not
disclose the fact of this Agreement or any of its terms to any third parties
other than to Employee’s spouse, tax and financial advisors, banks, creditors,
or attorneys, each of whom, in turn shall be bound by this paragraph not to
further disclose this Agreement. Employee agrees that any violation of this
confidentiality provision will result in substantial and irreparable injury to
Company. In the event of such a violation, in addition to the Company’s right to
terminate any further payment or benefits as permitted under Paragraph 5,
Employee will also be liable to Company for such economic damages and equitable
relief as a Court may deem appropriate.








296073
6



--------------------------------------------------------------------------------




13. Execution and Revocation.
(a) This Agreement was first communicated to Employee on July 18, 2019. Employee
is not required to, but may, accept this Agreement by signing and dating this
Agreement on or before August 15, 2019, which is more than twenty-one (21) days
from the date this Agreement was first communicated to Employee. If this
Agreement is not accepted by Employee on or before August 15, 2019, it shall be
withdrawn by the Company and become null and void.
(b) Employee understands that this Agreement may be revoked for a period of
seven (7) calendar days following Employee’s execution of this Agreement. The
Agreement is not effective until this revocation period has expired. Employee
understands that any revocation to be effective must be in writing and either
postmarked within seven (7) days of the execution of this Agreement and
addressed to Kenneth G. Cole, General Counsel, Masco Corporation, 17450 College
Parkway, Livonia, MI 48152 or hand delivered within seven (7) days to Kenneth G.
Cole at the address listed above. If revocation is by mail, certified mail,
return receipt requested is required to show proof of mailing.
14. No Payment. No payments or benefits under this Agreement shall be made to
Employee until the seven (7) day revocation period has expired. If Employee does
not revoke this Agreement within the seven (7) day revocation period, then this
Agreement shall become binding on the Company and Employee as otherwise provided
herein, and the payments and benefits provided in Paragraph 1 will commence.
15. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained in this Agreement,
while giving maximum effort to the intent of the parties as reflected in this
Agreement.
16. Dispute Resolution Policy. The terms of the Dispute Resolution Policy (a
copy of which has previously been provided Employee), as well as the terms of
the Dispute Resolution Policy as amended in the Outstanding Awards, are
incorporated into this Agreement. The parties agree that any dispute in any way
involving this Agreement may only be commenced before the American Arbitration
Association and that Michigan law will govern the resolution of any such
disputes.


17. Headings and Construction. The headings of the Paragraphs are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement. The terms
“and” and “or” herein shall each be interpreted to include the other, i.e.
“and/or.”












296073
7



--------------------------------------------------------------------------------




18. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement. A facsimile signature, whether by fax or other
electronic form, shall be deemed an original and shall bind the signing Party.


19. Tax Matters. The Company will withhold required federal, state and local
taxes from any and all payments to Employee. Other than the Company’s obligation
and right to withhold federal, state and local taxes, Employee will be
responsible for any and all taxes, interest, and penalties that may be imposed
with respect to the Retention Incentives, including but not limited to, those
imposed under Internal Revenue Code Section 409A (“Section 409A”). To the extent
that this Agreement is subject to Section 409A, Employee and the Company agree
that the terms and conditions of this Agreement will be construed and
interpreted to the maximum extent reasonably possible to comply with and avoid
the imputation of any tax, penalty or interest under Section 409A.


Notwithstanding any provision of this Agreement to the contrary, if Employee is
a “specified employee” as defined in Section 409A, and if any payments hereunder
are considered deferred compensation subject to Section 409A, Employee will not
be entitled to any such payments in connection with the termination of his
employment until the date which is six months and one day after the Termination
Date (or, if earlier, the date of Employee’s death) and any payment otherwise
due in such period will be made within the 30 day period following the six month
anniversary of the Termination Date (or, if earlier, the date of Employee’s
death). Each installment amount to be paid or benefit to be provided under this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A. The provisions of this paragraph will only apply if, and to the
extent, required to comply with Section 409A. For purposes of Section 409A, each
payment made under this letter is designated as a “separate payment” within the
meaning of Section 409A. Payments made with respect to reimbursements of
expenses shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that the
reimbursement be made on or before the last day of the calendar year following
the calendar year in which the relevant expense is incurred. The amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year.
  
20. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the domestic laws of the State of Michigan, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Michigan or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Michigan.
























296073
8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


MASCO CORPORATION
/S/ RENEE STRABER 
By: _____________________________________
Renee Straber
Its: Vice President, Chief Human Resources Officer


/S/ AMIT BHARGAVA 
_________________________________________
Amit Bhargava


Dated:      August 8, 2019




296073
9

